Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 7, “very high pressure” is indefinite, as it is comparative without a basis for comparison. The structural relationship between the water distribution ramp and the device as a whole should be clarified.
3.	Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The recitation of a method and apparatus for removing aggregates from the bottom of a tank comprising piping for evacuating aggregates covered with a diffuser-regulator, a water distribution ramp, a means for injecting nitrogen into the piping for removing 
	Luke, cited in the French search report has been carefully considered. The reference teaches using a nozzle to discharge a pressurized fluid to move the solid material. There is no teaching or suggestion of piping for removing the solids covered by a diffuser-regulator; a water distribution ramp; injecting nitrogen into the removal piping; injecting water at the level of the cover; and injecting water over the distribution ramp.
	Other references of interest include the jet solids removal systems of Patterson, Chin, Hauge and Hypes. Kulbeth and Moreau are cited as showing the use of liquid/solid separation cyclones to separate solids from those removed from a settler. Howe is cited as showing the use of a worm screw to remove solids from a hopper.
	4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778